        Case: 3:20-cv-00592-jdp Document #: 36 Filed: 05/21/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 KEVIN OMAR HARPER,

                              Plaintiff,
        v.
                                                                          ORDER
 SGT. TERRENCE JUDD, ANTHONY REED,
                                                                       20-cv-592-jdp
 ROBERT FISHER, JOE NIESL, LT. ROBYN
 LODEN, and SGT. LOHMAN-PETERSON,

                              Defendants.


       Pro se plaintiff Kevin Omar Harper is proceeding on claims that prison staff at

Columbia Correctional Institution sexually harassed him, failed to protect him from harm, and

retaliated against him. He has filed several motions that are before the court.

       First, Harper filed a motion to compel discovery responses from defendants. Dkt. 26.

He also filed a motion to sanction defendants for their discovery delays. Dkt. 27. Harper states

that he served several discovery requests on defendants, and that defendants failed to submit

responses in a timely manner. In response, defendants show that they have now responded to

all of Harper’s discovery requests. Dkt. 30 and Dkt. 31. Defendants explain that their responses

were delayed because they had technical problems, because their discovery responses were sent

initially to a prison where Harper was incarcerated previously, and because they did not realize

that Harper’s claims against defendant Loden had been reinstated. Defendants’ explanation is

reasonable, so I will deny Harper’s motion for sanctions. In addition, Harper admits in his reply

brief that defendants have now responded to his discovery requests, so I will deny the motion

to compel as moot. Harper does state in his reply brief that defendants are refusing to provide

him access to video footage relevant to his claims. But Harper does not say when he asked for
        Case: 3:20-cv-00592-jdp Document #: 36 Filed: 05/21/21 Page 2 of 3




the video footage or how defendants responded to his requests, and I cannot resolve Harper’s

complaint without such information. Harper should work with defendants’ counsel to access

the video footage he seeks. If his efforts are unsuccessful, Harper may file another motion to

compel regarding the video footage.

       Second, Harper filed a motion requesting that the court contact a potential expert

witness on his behalf. Dkt. 32. He states that Sue Lockwood from the Division of Family

Services is willing to testify on his behalf, but that he needs assistance in contacting her. I will

deny this motion, because the court does not solicit witnesses to support one side of a case. In

addition, Harper does not say why he thinks Lockwood is willing to testify in support of his

claims, what efforts he has made to contact Lockwood himself, or why his efforts have been

unsuccessful. If prison rules are making communication between Harper and Lockwood

difficult, Harper must explain specifically why he cannot contact Lockwood himself.

Alternatively, Lockwood can contact the prison or the court for assistance. But without more

information, the court cannot provide relief to Harper on this motion.

       Third, Harper filed a motion requesting that the court issue subpoenas to several non-

defendants that have information relevant to his claims. Dkt. 35. Some of the information that

Harper seeks appears to be relevant to his claims, such as information about the investigation

that Captain Pitzen conducted on Harper’s PREA complaint. But other information appears

to be irrelevant or available from defendants themselves. Defendants have not had a chance to

respond to this motion, so I will give them an opportunity to do so before I resolve it.




                                                 2
Case: 3:20-cv-00592-jdp Document #: 36 Filed: 05/21/21 Page 3 of 3




                                   ORDER

IT IS ORDERED that:

1. Plaintiff Kevin Omar Harper’s motion to compel, Dkt. 26, is DENIED as moot.

2. Plaintiff’s motion for sanctions, Dkt. 27, is DENIED.

3. Plaintiff’s motion requesting that the court contact a potential expert witness for
   him, Dkt. 32, is DENIED.

4. Defendants may have until May 27, 2021 to respond to plaintiff’s motion
   requesting subpoena duces tecum.


   Entered May 21, 2021.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      3
